Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1 and 23-42 are pending. Claims 2-22 have been cancelled. Claims 38-42 have been withdrawn due to non-elected claims. Claims 1 and 23-37 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1 and 23-37, and the Species Group A: a cellulose material of claim 30, in the reply filed on 05/10/2022 is acknowledged. Claims 38-42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.                                                                                                                                                                                     
Priority
This application, Serial No. 16/635,826 (PGPub: US20210129136A1) was filed 08/22/2019. This application is a 371 of PCT/EP2018/071179 filed on 08/03/2018, which claims foreign priority of EP Patent Application EP17189907.3 filed 09/07/2017 and EP Patent Application EP17184824.5 filed 08/03/2017.

Information Disclosure Statements
The Information Disclosure Statements filed on  01/31/2020, 10/08/2021 and 10/14/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the supporting member will bend slightly”. The term “slightly” is a relative term that renders the claim indefinite. The term “slightly” is not defined by the claim, the Specification doesn’t provide any definition or guidance for one to ascertain the scope of this term, therefore the term “slightly” is vague and unclear. Clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Claim 1: “a separate swab configured to collect said test sample”, “said supporting member comprises a proximal end configured for a finger grip”, “said lateral flow assay device is configured to accept and hold said separate swab”, and “the said sample collection pad is configured to form part of a porous support assembly”.
Claim 23: “the lateral flow device comprises a bulge configured to orientate and position the distal end of said supporting member”.
Claim 26: “the lateral flow device comprises an opening configured to align with the aperture of the swab such that the sample collection pad is exposed through said opening”.
Claim 35: “a sample pad slot configured to accept the distal end of said swab”.
Claim 36: “the lateral flow device comprises a holding member configured to hold the distal end of said swab and secure the position of the distal end of said swab” and “the holding member is configured to be folded over the distal end of said swab and locked to the body of the lateral flow device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 25-28, 30, 32-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US20160116467A1, listed in IDS dated 1/31/2020) in view of Aberl et al. (US20050175992A1), as evidenced by Fox et al. (US0150125813A1).
Regarding claim 1, Neuman discloses a kit for detecting the presence or quantity of one or more test analytes within a test sample obtained from a skin surface of a mammal (Par. 1), the kit comprising: 
a) a separate swab configured to collect said test sample (Par. 13 and Fig. 2: the separate insert being configured to obtain the test sample), wherein said swab comprises a sample collection pad attached to a supporting member wherein the sample collection pad is in the form of a layer of one or more sheets  (Par. 13 and Fig. 2: a separate insert for a lateral flow device comprising a membrane (201), optionally fixed to a rigid support (202)), 
b) a lateral flow assay device comprising one or more porous elements (Par. 41 and Fig. 1), wherein said lateral flow assay device is configured to accept and hold said separate swab (Par. 43 and Fig, 3: the lateral flow assay housing (310) contains a separate insert (200) in place in the position of a sample pad (101)), 
wherein the said sample collection pad is configured to form part of a porous support assembly when the separate swab is inserted in said lateral flow assay device (Par. 43 and Fig. 3b: the separate insert is in fluid communication with a porous support (309)), and
wherein the lateral flow device connected with the sample collection pad comprise an elution zone, a conjugate zone and a detection area and, optionally a wicking pad, wherein the detection area comprises a detection zone containing one or more affinity molecule(s), which selectively retains one or more test analyte(s) (Par. 43 and Fig. 3b: the separate insert is in fluid communication with a porous support (309), that again is in fluid communication with a conjugate pad (302), again in fluid communication with a porous membrane (307) which has a detection zone and indicator zone immobilized (105, 106, not shown), and a wicking pad (304); Par. 43 and Fig. 3b: sample port (313) allowing for addition of liquid for the development of the lateral flow device which reads on “an elution zone”; Par. 24: the detection area (DA) comprise a detection zone (105, 505) containing one or more affinity molecule(s) for selectively retaining one or more test analyte(s)).
Neuman further teaches the rigid support may be used to ease the handling of the separate insert by allowing it to fit, or click in place in the lateral flow assay device (Par. 62).
Neuman does not specifically teach the separate swab wherein said supporting member comprises a proximal end configured for a finger grip and a distal end to which said sample collection pad is attached.
	Aberl teaches a method and a test kit for the detection of targets in a human body fluid wherein a body fluid sample is collected with a swab member (Abstract). The samples are transferred from the swab member to a sample analysis device (Par. 1). In detail, Aberl teaches the sample can be secretions from skin lesions or blisters (Par. 27). Aberl teaches that FIG. 3 shows a swab member or collection device for collecting a sample. The swab member comprises a plastic body (9) with a sample collection material (11) fixed on it (Par. 24). Aberl teaches that the collection step preferably comprises wiping or dabbing the swab member over a surface of the body containing body fluid to be tested (Par. 31). Therefore Aberl teaches the swab member comprises a proximal end configured for a finger grip and a distal end to which said sample collection pad is attached as indicated in Fig. 3.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation swab of Neuman, to incorporate a proximal end configured for a finger grip and the sample collection pad is attached at the distal end, as taught by Aberl, to arrive at the claimed invention. Doing so would make it convenient to hold the swab and facilitate a non-invasive collection of the sample (Aberl, Par. 31).
One of skill in the art would have a reasonable expectation of success in combining Neuman with Aberl because both are directed to a swab member that can be used to collect samples from the skin.
Regarding claim 25, Neuman in view of Aberl teaches the kit wherein said distal end of said supporting member comprises an aperture, and wherein said sample collection pad is attached to the supporting member such that said sample collection pad covers said aperture (Neuman, Par. 21 and Fig. 2 a: the separate insert comprise a membrane (201) fixed to a rigid support frame (202); Neuman, Par. 28: the rigid support frame covers the perimeter of the membrane).

Regarding claim 26, Neuman in view of Aberl teaches the kit wherein the lateral flow device comprises an opening configured to align with the aperture of the swab such that the sample collection pad is exposed through said opening, when the swab is inserted in the lateral flow device (Neuman, Par. 21 and Fig. 2 a: the separate insert comprise a membrane (201) fixed to a rigid support frame (202); Neuman, Par. 28: the rigid support frame covers the perimeter of the membrane; Neuman, Par. 43 and Fig, 3: the lateral flow assay housing (310) contains a separate insert (200) in place in the position of a sample pad (101) with a sample pad cover (312) in closed position showing the sample port (313) and the separate insert is in fluid communication with a porous support (309)).

Regarding claims 27 and 28, Neuman in view of Aberl teaches the kit wherein said supporting member is made from plastic material (Neuman, Par. 63: the materials used for the rigid support may include plastic materials; Aberl, Par. 24: the swab member comprises a plastic body), which is a flexible material used in making swab as evidenced by Fox (Fox, Par. 18: Preferably, each swab is fabricated from a plastic material to form a flexible body). In addition, it is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the swab is made from a flexible material, it satisfies the limitation “said supporting member is flexible along the longitudinal axis of supporting member” and “the supporting member will bend slightly when the sample collection pad is pressed against the skin and moved around on the skin to collect the test sample”. See MPEP 2114 and 2115. 

Regarding claim 30, Neuman in view of Aberl teaches the kit wherein the sample collection pad is made of a cellulose material (Neuman, Par. 63: The materials used for the membrane may include cellulose materials such as paper and cellulose derivatives such as cellulose acetate and nitrocellulose).

Regarding claims 32 and 33, although Neuman in view of Aberl teaches the sample collection pad is in the form of a layer of a sheet  (Neuman, Par. 13 and Fig. 2: a separate insert for a lateral flow device comprising a membrane (201)). Neuman in view of Aberl does not specifically teach the sample collection pad is in the form of a layer of two sheets. However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. B.). In this case, it would have been obvious to one of ordinary skill in the art to use multiple layers of sheets in the sample collection membrane so that the desired thickness of the membrane can be achieved.
Neuman in view of Aberl further teaches that the membrane may have a thickness equal to or less than 1 mm (Neuman, Par. 64), therefore if the membrane is in the form of a layer of two sheets, each sheet would have a thickness less than 0.5 mm.

Regarding claim 34, Neuman teaches the kit wherein the thickness of the sample collection pad is less than 2 mm (Neuman, Par. 64: the membrane may have a thickness equal to or less than 4 mm (such as less than 2 mm)).

Regarding claim 37, Neuman in view of Aberl teaches the kit wherein said porous support assembly comprises an indicator zone containing one or more affinity molecule(s) for selectively retaining one or more indicator affinity molecule(s) and, optionally a reaction window configured for visual inspection of the detection area (Neuman, Par. 24: the detection area (DA) comprise an indicator zone (106, 506) containing one or more affinity molecule(s) for selectively retaining one or more indicator affinity molecule(s); Neuman, Par. 43: a reaction window (311) allowing for visual detection of reactions in the detection zone and indicator zone).

Claims 23-24 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US20160116467A1) in view of Aberl (US20050175992A1), as applied to claim 1 above, and further in view of Manneh et al. (WO2006105110A2, listed in IDS dated 01/31/2020). 
Regarding claims 23 and 24, Neuman in view of Aberl teaches the kit according to claim 1 as outlined in detailed above. Neuman in view of Aberl also teaches that when inserted in the lateral flow device, the sample collection pad of the swab forms part of the porous support assembly (Neuman, Par. 43 and Fig. 3b: the separate insert is in fluid communication with a porous support (309)). Neuman teaches that the rigid support may be used to ease the handling of the separate insert by allowing it to fit, or click in place in the lateral flow assay device (Neuman, Par. 62).
Neuman in view of Aberl does not specifically teach the kit wherein one edge of the said distal end of said supporting member comprises an incision and wherein the lateral flow device comprises a bulge configured to orientate and position the distal end of said supporting member when the swab is inserted in the lateral flow device.
Manneh  teaches a system for detecting an analyte includes system a cartridge and a cartridge reader (Abstract). In detail, Manneh teaches that Cartridge 1100 features orientation features 2700, 2800, and 2900. Tray 1150 can include features complementary to orientation features 2700, 2800, and 2900, to ensure that the cartridge can be placed in the tray only in the correct orientation (Page 29 last Par. Bridging Page 30 1st Pat.; Fig. 15 and Fig 20-21).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the supporting member and the lateral flow device of Neuman in view of Aberl, to incorporate an incision at the distal end of the supporting member and features complementary to the incision (such as a bulge) in the lateral flow device, as taught by Manneh, to arrive at the claimed invention. Doing so would ensure that the cartridge can be placed in the tray only in the correct orientation as taught by Manneh (Manneh, Page 29 last Par. bridging Page 30 1st Par.; Fig. 15 and Fig 20-21). Additionally, Neuman also teaches that the rigid support may be used to ease the handling of the separate insert by allowing it to fit, or click in place in the lateral flow assay device (Neuman, Par. 62).
One of skill in the art would have a reasonable expectation of success in combining Neuman in view of Aberl with Manneh because both are directed to a kit involving insertion of a swab/cartridge into a device.

Regarding claims 35 and 36, Neuman in view of Aberl and further in view of Manneh teaches the kit according to claims 1 and 23 and 24 as outlined in details above, wherein Neuman in view of Aberl and Manneh teaches that i) the supporting member comprises a proximal end configured for a finger grip and a distal end to which said sample collection pad is attached and ii) the supporting member comprises an incision and wherein the lateral flow device comprises a bulge configured to orientate and position the distal end of said supporting member when the swab is inserted in the lateral flow device. 
Neuman further teaches that the kit wherein the lateral flow device comprises a sample pad slot (Neuman, Par. 43 and Fig, 3a: a lateral flow assay device (300) with housing (310) is shown with a separate insert (200)) configured to accept the distal end of the modified swab) such that the position of the sample collection pad in the lateral flow device is secured (Manneh, Page 29 last Par. bridging Page 30 1st Par.; Fig. 15 and Fig 20-21). It would have been obvious to use the orientation features as taught by Manneh for the purpose of the correct orientation of the inserted sample collection pad.
Regarding claim 36’s limitation of “ the holding member is configured to be folded over the distal end of said swab and locked to the body of the lateral flow device and wherein said holding member comprises said opening”, Neuman further teaches a sample pad cover (312) can be in an open or a closed position (Par. 43), which covers the distal end of the modified swab of Neuman in view of Aberl.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US20160116467A1) in view of Aberl (US20050175992A1), as applied to claim 1 above, and further in view of Gaarslev (US5246856A).
Regarding claim 29, Neuman in view of Aberl teaches the kit according to claim 1 as outlined in detailed above. Neuman in view of Aberl also teaches the kit wherein the supporting member is made of a plastic material  (Neuman, Par. 63: the materials used for the rigid support may include plastic materials).  
Neuman in view of Aberl does not specifically teach the supporting member wherein the thickness of the plastic material is less than about 2 mm.
Gaarslev teaches a specimen receptacle for use, for example, as part of a swabbing set for collection and transport of a specimen required for microbiological examination (Col 1, ln 4-7). In detail, Gaarslev teaches the elongate element or carrier 1 of the swab device is made of plastics material, and has a thickness of approximately 1 mm (Col 3, ln 13-16). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use 1 mm as the thickness of the plastic material of the supporting member of Neuman in view of Aberl, as taught by Gaarslev, to arrive at the claimed invention, for the purpose of using appropriate thickness of the plastic material. In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I). Furthermore, it would have been obvious to make the combination because Neuman in view of Aberl is generic with respect to the thickness of the plastic material and one skilled in the art would have been motivated to use the appropriate thickness for the plastic material. One of skill in the art would have a reasonable expectation of success in combining Neuman in view of Aberl with Gaarslev because both are directed to a swab using a plastic material.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US20160116467A1) in view of Aberl (US20050175992A1), as applied to claim 1 above, and further in view of Zhu (US20120308444A1).
Regarding claim 31. Neuman in view of Aberl teaches the kit according to claim 1 as outlined in detailed above. Aberl teaches that the swab member may be dry or pretreated with a fluid before the collection step (Aberl, Par. 31).
Neuman in view of Aberl does not specifically teach that the kit wherein the sample collection pad is pre-treated with a blocking buffer.
Zhu teaches that a lateral flow immunoassay strip contains a first conjugate pad having streptavidin-gold nanoparticle (streptavidin-AuNP) conjugates (Par. 5). In detail, Zhu teaches that in some embodiments, the sample pad 110 may be manufactured by saturating it with a first solution having a pH value at around 7.4; the first solution may contain about 10 mmol/L PBS, about 1% BSA (wt/vol) (Par. 22, Fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sample collection pad of Neuman in view of Aberl, to pretreat the sample collected pad with a blocking buffer such as PBS with 1% BSA, as taught by Zhu, for the purpose of improving the specificity of the assay as taught by Zhu (Zhu, Par. 15). In addition, Aberl also teaches that the swab member may be dry or pretreated with a fluid before the collection step (Aberl, Par. 31), therefore it would have been obvious to make the combination because Neuman in view of Aberl is generic with respect to the buffer and one skilled in the art would have been motivated to use the appropriate buffer for pretreating the sample collection pad. One of skill in the art would have a reasonable expectation of success in combining Neuman in view of Aberl with Zhu because both are directed to pretreat the sample pad with a buffer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 25-26, 30, 32-34 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-10 of copending Application No. 16/890,842 (reference application, hereinafter 842’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1. 842’ discloses a kit for detecting the presence or quantity of one or more test analytes within a test sample obtained from a skin surface of a mammal (842’ claim 1), the kit comprising: 
a) a separate swab configured to collect said test sample, wherein said swab comprises a sample collection pad attached to a supporting member wherein the sample collection pad is in the form of a layer of one or more sheets  (842’ claim 1a), 
b) a lateral flow assay device comprising one or more porous elements (842’ claim 2), wherein said lateral flow assay device is configured to accept and hold said separate swab (842’ claim 1b), 
wherein the said sample collection pad is configured to form part of a porous support assembly when the separate swab is inserted in said lateral flow assay device (842’ claim 2), and
wherein the lateral flow device connected with the sample collection pad comprise an elution zone, a conjugate zone and a detection area and, optionally a wicking pad (842’ claim 2), wherein the detection area comprises a detection zone containing one or more affinity molecule(s), which selectively retains one or more test analyte(s) (842’ claim 10).
842’ does not specifically teach the separate swab wherein said supporting member comprises a proximal end configured for a finger grip and a distal end to which said sample collection pad is attached.
Aberl teaches a method and a test kit for the detection of targets in a human body fluid wherein a body fluid sample is collected with a swab member. The samples are transferred from the swab member to a sample analysis device (Par. 1). In detail, Aberl teaches the sample can be secretions from skin lesions or blisters (Par. 27). Aberl teaches that FIG. 3 shows a swab member or collection device for collecting a sample. The swab member comprises a plastic body (9) with a sample collection material (11) fixed on it (Par. 24). Aberl teaches that the collection step preferably comprises wiping or dabbing the swab member over a surface of the body containing body fluid to be tested (Par. 31). Therefore Aberl teaches the swab member comprises a proximal end configured for a finger grip and a distal end to which said sample collection pad is attached as indicated in Fig. 3.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation swab of 842’, to incorporate a proximal end configured for a finger grip and the sample collection pad is attached at the distal end, as taught by Aberl, to arrive at the claimed invention. Doing so would make it convenient to hold the swab and facilitate a non-invasive collection of the sample (Aberl, Par. 31).
One of skill in the art would have a reasonable expectation of success in combining 842’ with Aberl because both are directed to a swab member that can be used to collect samples from the skin.

Regarding claim 25, 842’ in view of Aberl teaches the kit wherein said distal end of said supporting member comprises an aperture, and wherein said sample collection pad is attached to the supporting member such that said sample collection pad covers said aperture (842’ claim 8).

Regarding claim 26, 842’ in view of Aberl teaches the kit wherein the lateral flow device comprises an opening configured to align with the aperture of the swab such that the sample collection pad is exposed through said opening, when the swab is inserted in the lateral flow device (842” claim 1b: wherein the separate insert is the elution zone (101)).

Regarding claim 30, 842’ in view of Aberl teaches the kit wherein the sample collection pad is made of a cellulose material (842” claim 9).

Regarding claims 32 and 34, although 842” in view of Aberl teaches the sample collection pad is in the form of a layer of a sheet  (842’ claim 1: a separate insert for a lateral flow device comprising a membrane). 842” in view of Aberl does not specifically teach the sample collection pad is in the form of a layer of two sheets. However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. B.). In this case, it would have been obvious to one of ordinary skill in the art to use multiple layers of sheets in the sample collection membrane so that the desired thickness of the membrane can be achieved.
842” in view of Aberl further teaches that the membrane may have a thickness equal to or less than 4 mm (842’ claim 3), therefore if the membrane is in the form of a layer of two sheets and less than 1 mm, each sheet would have a thickness less than 0.5 mm.

Regarding claim 33, 842” teaches the kit wherein the thickness of the sample collection pad is less than 2 mm (842” claim 3: the membrane has a thickness equal to 4 mm or less). In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Regarding claim 37, 842” in view of Aberl teaches the kit wherein said porous support assembly comprises an indicator zone containing one or more affinity molecule(s) for selectively retaining one or more indicator affinity molecule(s) and, optionally a reaction window configured for visual inspection of the detection area (842” claim 10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        May 18, 2022